Citation Nr: 1507387	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.

2. Entitlement to a rating in excess of 20 percent for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to May 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in January 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issue of entitlement to a rating in excess of 20 percent for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his January 2015 Board hearing, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal in the matter of an increased rating for pseudofolliculitis barbae; there are no questions of fact or law in this matter remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran has been met with respect to the claim for a rating in excess of 10 percent for pseudofolliculitis barbae; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In January 2015, during his Board hearing, the Veteran withdrew his claim for a rating in excess of 10 percent for pseudofolliculitis barbae.  As the Veteran has withdrawn his appeal on this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to an increased rating for left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion, so that the Veteran is afforded every possible consideration.  

The Veteran most recently underwent a VA medical examination of his left foot and ankle in August 2012.  At his Board hearing the Veteran testified that his left foot condition has worsened since that examination.  See January 2014 Board Hearing Transcript, pg 4-5.

Thus, the Veteran's testimony suggests that his service-connected condition has worsened in the more than two years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected left foot condition.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from July 2014 to the present.

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his left foot degenerative changes, status post navicular fracture with pes planus and loss of ankle motion.

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail.

3. Thereafter, readjudicate the issue on appeal in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental  Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


